Exhibit 10.2




HOSTESS BRANDS, INC.
2016 EQUITY INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT


Cover Sheet


Hostess Brands, Inc., a company incorporated under the laws of the State of
Delaware (“Company”), hereby grants an award of performance share units (“PSUs”)
to the individual named below. The terms and conditions of the PSUs are set
forth in this cover sheet (“Cover Sheet”), in the attached Performance Share
Award Agreement (the “Agreement”) and in the Hostess Brands, Inc. 2016 Equity
Incentive Plan (the “Plan”). All capitalized terms used but not defined in this
Cover Sheet and the Agreement will have the meanings ascribed to such terms in
the Plan.


Granted to:
 
 
 
 
 
Date of Grant:
 
 
 
 
 
First Performance Period:
 
 
 
 
 
Second Performance Period:
 
 
 
 
 
Performance Metric:
 
 
 
 
 
Target Number of PSUs for Each Performance Period:
 
 
 
 
 
Performance Goal for Each Performance Period:


 
 
Company's Relative TSR Rank
Number of PUSs that Vest




 
 
Maximum
 
 
 
 
 
Target
 
 
 
 
 
Threshold
 
 
 
 
 
Below Threshold
 
 
 
Vesting Date for the First Performance Period:
 
 
 
 
 
Vesting Date for the Second Performance Period:
 
 
 
 
 

By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan.


If you do not sign and return this Cover Sheet within 60 days of the Date of
Grant, the Company will have the right to rescind this Award.


Signature: _____________________            Date: _______________

HOSTESS BRANDS, INC.


By:_____________________
Name:
Title:    




--------------------------------------------------------------------------------

Exhibit 10.2


HOSTESS BRANDS, INC.
PERFORMANCE SHARE AWARD AGREEMENT


Right to Shares
 
The award of PSUs represents your right to receive, and the Company’s obligation
to issue, one share of the Company’s Class A Common Stock (a “Share”) for each
PSU that is or becomes a Vested PSU (as described below) on the applicable
Vesting Date, subject to the terms of this Agreement. Such issuance will occur
as soon as practicable following the date the Committee certifies the extent to
which Performance Goal has been satisfied as of the applicable Vesting Date,
determined in accordance with Exhibit A attached hereto, but no later than 70
days following the applicable Vesting Date. Notwithstanding the foregoing, the
Company will not permit the issuance of Shares at a time when such issuance
would violate any law, rule, regulation or Company policy, as determined by the
Company.
 
 
 
Vested PSUs
 
The number of PSUs, if any, that become Vested PSUs with respect to a
Performance Period will be determined as of the end of the applicable
Performance Period, based on the extent to which the Performance Goal, as set
forth in the Cover Sheet, has been achieved for such Performance Period, as
determined in accordance with Exhibit A and certified by the Committee. If the
threshold Performance Goal has not been achieved for the applicable Performance
Period, then no PSUs will become Vested PSUs for such Performance Period. If the
threshold Performance Goal has been achieved for the applicable Performance
Period, then the threshold number of PSUs for the Performance Period, as set
forth on the Cover Sheet, will become Vested PSUs for such Performance Period.
If the target Performance Goal has been achieved for the applicable Performance
Period, then the target number of PSUs for such Performance Period, as set forth
on the Cover Sheet, will become Vested PSUs for such Performance Period. If the
maximum Performance Goal (or greater) has been achieved for the applicable
Performance Period, then the maximum number of PSUs for such Performance Period,
as set forth on the Cover Sheet, will become Vested PSUs for such Performance
Period. If actual performance for the applicable Performance Period falls
between the threshold Performance Goal and the target Performance Goal, or
between the target Performance Goal and the maximum Performance Goal, the number
of PSUs that become Vested PSUs for such Performance Period will be determined
by linear interpolation between the respective performance inflection points.
 
 
 
Performance Metric
 
As set forth in the Cover Sheet, the Performance Metric shall be Relative TSR,
as defined and further described in Exhibit A.





--------------------------------------------------------------------------------

Exhibit 10.2


Vesting; Forfeiture
 
On the applicable Vesting Date, your right to issuance of the Shares underlying
any PSUs that are Vested PSUs as of the Vesting Date shall become vested and
nonforfeitable. To the extent that any PSUs subject to vesting with respect to a
Performance Period do not become vested based on achievement of the Performance
Goal (or lack of such achievement) for the applicable Performance Period, you
shall forfeit your right to such PSUs. Should your employment with the Company
and its Subsidiaries terminate for any reason prior to the Vesting Date, all
PSUs will be forfeited and you will have no right to the issuance of any Shares
hereunder.


Notwithstanding the foregoing:


If such termination occurs prior to the First Vesting Date and is other than (i)
by you voluntarily without Good Reason or (ii) by the Company for Cause, then,
the date of such termination will be treated as if it were the First Vesting
Date and the Second Vesting Date, and for each of the First Performance Period
and the Second Performance Period, the number of PSUs that become Vested PSUs
shall be equal to the number of PSUs that would have become Vested PSUs,
determined based on achievement of the Performance Goal assuming each
Performance Period ended on the termination date, multiplied by a fraction, the
numerator of which is the number of days you were employed during the Second
Performance Period and the denominator of which is 1,096; Your rights to any
PSUs which do not vest in accordance with the preceding sentence will be
forfeited.


If such termination occurs following the First Vesting Date and prior to the
Second Vesting Date and is other than (i) by you voluntarily without Good Reason
or (ii) by the Company for Cause, the date of such termination will be treated
as if it were the Second Vesting Date, and the number of PSUs that become Vested
PSUs shall be equal to the number of PSUs that would have become Vested PSUs,
determined based on achievement of the Performance Goal assuming the Second
Performance Period ended on the termination date, multiplied by a fraction, the
numerator of which is the number of days you were employed during the Second
Performance Period and the denominator of which is 1,096. For the avoidance of
doubt, to the extent that PSUs subject to vesting with respect to the First
Performance Period did not vest in the First Performance Period, you shall not
be entitled to payment in respect of such PSUs, and the number of PSUs payable
pursuant to this paragraph shall not include payment in respect of such PSUs.
Your rights to any PSUs which do not vest in accordance with the preceding
sentences will be forfeited.


Issuance of Shares underlying Vested PSUs shall occur within 70 days following
your termination of employment.


Termination for Cause; Recoupment
 
If your employment is terminated for Cause or if you breach any restrictive
covenant agreement between you and the Company or its Subsidiaries, the PSUs,
whether or not vested, will immediately terminate.


If at any time within one year after the date on which you receive payment in
respect of the PSUs (whether in the form of cash, or Shares), (a) your
employment is terminated for Cause or (b) the Committee determines in its
reasonable discretion that after termination of your employment for any reason,
you engaged in conduct that violated any continuing obligation or duty in
respect of the Company or any Subsidiary (including any breach of any
restrictive covenant agreement between you and the Company), then, subject to
applicable law, upon notice from the Company, you shall repay to the Company any
cash or Shares you received pursuant to the PSUs, or if you disposed of any such
Shares, the Fair Market Value of such Shares as of the date of disposition.


Nothing in this Agreement shall limit the Company’s right of recoupment pursuant
to Section 13 of the Plan, including recoupment of payments pursuant to the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time.





--------------------------------------------------------------------------------

Exhibit 10.2


Change of Control
 
Notwithstanding the foregoing:


(i) if there occurs a Change of Control, and this Award does not continue or is
not assumed by an acquiror, then:


(A) In the event that the Change of Control occurs during the First Performance
Period then, the date of the Change of Control will be treated as if it were the
First Vesting Date and the Second Vesting Date, and for each of the First
Performance Period and the Second Performance Period, the number of PSUs that
become Vested PSUs shall be equal to the number of PSUs that would have become
Vested PSUs, determined based on achievement of the Performance Goal assuming
each Performance Period ended on the date of the Change of Control, multiplied
by a fraction, the numerator of which is the number of days that elapsed during
the Second Performance Period prior to the Change of Control, and the
denominator of which is 1,096. Your rights to any PSUs which do not vest in
accordance with the preceding sentence will be forfeited.


(B) In the event that the Change of Control occurs following the First Vesting
Date and prior to the Second Vesting Date, the date of the Change of Control
will be treated as if it were the Second Vesting Date, and you will be entitled
to issuance of a number of Shares underlying any PSUs that would become Vested
PSUs during the Second Performance Period determined based on achievement of the
Performance Goal assuming the Second Performance Period ended on the date of the
Change of Control, multiplied by a fraction, the numerator of which is the
number of days you were employed during the Second Performance Period and the
denominator of which is 1,096. For the avoidance of doubt, to the extent that
PSUs subject to vesting with respect to the First Performance Period did not
vest in the First Performance Period, you shall not be entitled to payment in
respect of such PSUs, and the number of PSUs payable pursuant to this paragraph
shall not include payment in respect of such PSUs. Your rights to any PSUs which
do not vest in accordance with the preceding sentences will be forfeited.


Issuance of Shares underlying Vested PSUs determined in accordance with this
subsection (i) shall occur within 70 days following the Change of Control.


(ii) If there occurs a Change of Control, and this Award continues or is assumed
by an acquiror, and you experience a Change in Control Termination as defined by
the HB Key Executive Severance Benefit Plan, as in effect at the time of your
termination of employment, then


(A) In the event such termination occurs during the First Performance Period,
then for each Performance Period, the number of PSUs that become Vested PSUs as
of the date of such termination shall be equal to the target number of PSUs for
such Performance Period, as set forth on the Cover Sheet. Your rights to any
PSUs which do not vest in accordance with the preceding sentence will be
forfeited.


(B) In the event that such termination occurs following the First Vesting Date
and prior to the Second Vesting Date, then with respect to the Second
Performance Period, the number of PSUs that become Vested PSUs as of the date of
such termination shall be equal to the target number of PSUs for the Second
Performance Period, as set forth on the Cover Sheet. Your rights to any PSUs
which do not vest in accordance with the preceding sentence will be forfeited.


Issuance of Shares underlying Vested PSUs determined in accordance with this
subsection (ii) shall occur within 70 days following your termination of
employment.


For purposes of the foregoing, this Award shall not be treated as continued or
assumed unless it is continued or assumed on a substantially equivalent basis,
including, without limitation, continuation or assumption of the Performance
Metric and Performance Goals.
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.2


Taxes
 
You are solely responsible for the satisfaction of all taxes and penalties that
may arise in connection with the award or settlement of the PSUs. At the time of
taxation, the Company shall have the right to deduct from other compensation, or
to withhold Shares in an amount equal to the federal (including FICA), state,
local and foreign taxes and other amounts as may be required by law to be
withheld with respect to the PSUs. If Shares are withheld, the value of the
Shares withheld may not exceed the minimum applicable tax withholding amount
(except as otherwise determined by the Committee in its sole discretion). By
accepting this Award, you expressly consent to the withholding of Shares or
other amounts payable to you.
Restrictions on Resale/ Company Policies
 
By signing this Agreement, you agree not to sell any Shares received hereunder
at a time when applicable laws, regulations or Company policies prohibit a sale.
Any Shares issued hereunder, and any cash proceeds realized from the sale of
such Shares will be subject to all share retention, trading, and other policies
that may be implemented by the Committee or the Board from time to time.
 
 
 
Transfer of right to receive PSUs
 
You cannot transfer or assign your PSUs. For instance, you may not sell your
right to PSUs or use such right as security for a loan. If you attempt to do any
of these things, your Award will immediately become invalid.


Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to recognize your former
spouse’s interest in your right to PSUs in any way.
 
 
 
Stockholder Rights
 
You, or your estate or heirs, have no rights as a stockholder of the Company in
respect of PSUs, unless and until the underlying Shares are issued. No
adjustments are made for dividends or other rights if the applicable record date
occurs before Shares are issued, except as described in the Plan. However, to
the extent you hold PSUs on the record date any cash dividend is declared on
Shares, you will receive a dividend equivalent right (“DER”). A DER is a right
to an amount, per PSU held, equal to the amount of the cash dividend declared
and paid in respect of one Share. DERs will be credited in the form of
additional PSUs, with the number of PSUs based on the Fair Market Value of a
Share as of the date the dividend is paid (rounded down to the nearest whole
Share). DERs will be subject to the same vesting and other conditions as the
PSUs. If and to the extent that the underlying PSUs are forfeited, all related
DERs shall also be forfeited. DERs will be paid at the same time the underlying
PSUs are settled if and to the extent that the underlying PSUs vest and become
payable.
 
 
 
No Right to Continued Employment
 
Neither the grant of this Award, nor any other action taken hereunder shall be
construed as giving you the right to be retained in the employ or service of the
Company or any of its Subsidiaries (for the vesting period or any other period
of time) nor interfere in any way with the Company’s right to terminate your
employment.
 
 
 
Applicable Law and Arbitration
 
This Agreement will be subject to and interpreted in accordance with the laws of
the State of Delaware, without reference to the principles of conflicts of laws,
and applicable Federal or other securities laws. Any dispute, controversy or
claim arising out of or relating to the Plan or this Agreement that cannot be
resolved by you on the one hand and the Company on the other, shall be submitted
to arbitration in accordance with the terms of the Plan.
 
 
 
Certain Definitions
 
For purposes of this Agreement, “Cause” and “Good Reason” shall have the
meanings set forth in the Employment Agreement between you and Hostess Brands,
LLC entered into on April 12, 2018.





--------------------------------------------------------------------------------

Exhibit 10.2


 
 
 
Delivery of Documents
 
The Company may, in its sole discretion, decide to deliver any documents related
to this Award or other Awards granted to you under the Plan by electronic means.
By signing the Cover Sheet, you consent to receive all documents related to this
Award or other Awards granted to your under the Plan by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
 
 
Amendment
 
The terms and conditions of this Agreement and the PSUs may be amended by the
Committee or the Board as permitted by the Plan.


The Plan and Other Agreements
 
The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.


This Agreement, the Cover Sheet and the Plan constitute the entire understanding
between you and the Company regarding the PSUs. Any prior agreements,
commitments or negotiations concerning the PSUs are superseded. In the event
there is any express conflict between the Cover Sheet, this Agreement and the
terms of the Plan, the terms of the Plan shall govern.



By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.




--------------------------------------------------------------------------------

Exhibit 10.2






HOSTESS BRANDS, INC.
2016 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT


Exhibit A




The PSUs will vest based on the Company’s total shareholder return (“TSR”) for
each Performance Period compared to the TSR of the companies in the S&P
Composite 1500 Packaged Goods and Meats Sub Index (the “Peer Group Companies”)
for such Performance Period (the “Relative TSR”).


TSR for the Company and each Peer Group Company for each applicable Performance
Period shall be calculated as follows:


•
the (x) Average Final Price minus the Average Initial Price, plus Reinvested
Dividends, divided by (y) the Average Initial Price.



•
The “Average Initial Price” is equal to the average closing price of a share of
such company’s stock during the 20 trading day period ending immediately prior
to the first day of the applicable Performance Period.



•
The “Average Final Price” is equal to the average closing price of a share of
such company’s stock during the last 20 trading days in the applicable
Performance Period.



•
“Reinvested Dividends” shall be calculated by multiplying (x) the aggregate
number of shares of each company’s stock (including fractional shares) that
could have been purchased during the applicable Performance Period had each cash
dividend paid on a single share during the applicable Performance Period been
immediately reinvested in additional shares of such company’s stock (or
fractional shares) at the closing price per share of such company’s stock on the
applicable dividend payment date by (y) the average daily closing price per
share of such company’s stock calculated for the last 20 trading days in the
applicable Performance Period.



At the end of the applicable Performance Period, the Company’s TSR and the TSR
of each of the Peer Group Companies will be ranked from highest to lowest (for
clarity, the Company’s TSR will be excluded from the comparator set for
ranking). The number of PSUs that become Vested PSUs with respect to each
Performance Period will be determined based on the Company’s Relative TSR as
follows:
Performance
Company Relative TSR Rank
Number of PSUs that Vest
Maximum
 
 
Target
 
 
Threshold
 
 
Below Threshold
 
 



If the Company’s TSR Rank for the applicable Performance Period is between the
threshold Performance Goal and the target Performance Goal or between the target
Performance Goal and the maximum Performance Goal, the number of Vested PSUs
will be determined by linear interpolation between the respective performance
inflection points.
Any PSUs subject to vesting with respect to a Performance Period that do not
vest on the applicable Vesting Date shall be forfeited.




--------------------------------------------------------------------------------

Exhibit 10.2


For the avoidance of doubt, the Peer Group Companies shall consist of the
following companies, which are the companies in the S&P Composite 1500 Packaged
Goods and Meats Sub Index as of the first day of the Performance Periods.


B&G Foods, Inc.
Calavo Growers, Inc.
Cal-Maine Foods, Inc.
Campbell Soup Company
Conagra Brands, Inc.
Dean Foods Company
Flowers Foods, Inc.
General Mills, Inc.
Hormel Foods Corporation
J&J Snack Foods Corp.
John B. Sanfilippo & Son, Inc.
Kellogg Company
Lamb Weston Holdings, Inc.
Lancaster Colony Corporation
McCormick & Company, Incorporated
Mondelez International, Inc.
Post Holdings, Inc.
Sanderson Farms, Inc.
Seneca Foods Corporation
The Hain Celestial Group, Inc.
The Hershey Company
The J.M. Smucker Company
The Kraft Heinz Company
Tootsie Roll Industries, Inc.
TreeHouse Foods, Inc.
Tyson Foods, Inc.




•
In the event of a merger, acquisition or business combination transaction of a
Peer Group Company during the applicable Performance Period in which such Peer
Group Company is the surviving entity and remains publicly traded, the surviving
entity shall remain a Peer Group Company. Any entity involved in the transaction
during the applicable Performance Period that is not the surviving company shall
no longer be a Peer Group Company.



•
In the event of a merger, acquisition or business combination transaction of a
Peer Group Company, a “going private” transaction or other event involving a
Peer Group Company or the liquidation of a Peer Group Company (other than a
bankruptcy as described below), in each case during the applicable Performance
Period and where the Peer Group Company is not the surviving entity or is no
longer publicly traded, such Peer Group Company shall no longer be a Peer Group
Company.



•
Notwithstanding the foregoing, in the event of a bankruptcy of a Peer Group
Company during the applicable Performance Period where the Peer Group Company is
not publicly traded at the end of the applicable Performance Period, such Peer
Group Company shall remain a Peer Group Company but shall be deemed to be ranked
last among all Peer Group Companies.



